DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed May 19, 2020, claims priority under 35 USC 119(a)-(d) from Korean application KR10-2019-0098127, filed August 12, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2020 and February 2, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 form is attached.

Election/Restrictions
Applicant’s election with traverse of the invention of Group II, drawn to compounds of Formula 1, in the reply filed September 9, 2022 is acknowledged.  Further, Applicant’s election of the species of Compound 74 
    PNG
    media_image1.png
    143
    197
    media_image1.png
    Greyscale
 in the same reply is also acknowledged.  Applicants contend that the elected species reads on each of claims 15-23 within the elected group.  However, it is noted that claims 19-20 require formulae 2-1, 2-2, 3-1 or 3-2, none of which encompass the structure of the elected species due to the differences in ring fusion among the structures. Thus, claims 15-18 and 21-23 within the elected group are found to encompass the elected species.
The traversal is on the grounds that while the examiner is authorized to restrict, such is not required and Applicants would incur additional expense as a result of the requirement. The traversal is not found to be persuasive because the restriction was properly made based on the distinct classifications demonstrating that the two inventions fall under different technologies which require separate searches, and that the claimed device has a different design and mode of operation than a chemical compound, which is not limited by any particular functional requirement.
The requirement is still deemed to be proper and is made final.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species, although in cases where the prior art teaches additional anticipatory compounds, those compounds are also included in the rejections herein for the purposes of promoting compact prosecution.  

Status of Claims
Currently, claims 1-23 are pending in the instant application.  Claims 1-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 15-18 and 21-23 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed formula recites that Y1-Y4 may be a direct linkage.  A linkage necessary requires two components (i.e. the carbon atom to which each of Y1-Y4 is attached must then be linked to something else), but the claim does not define what that “something else” is.  Can these groups each be a substituent (i.e. the carbon atom is linked to any chemical substituent)?  Are they linked to each other?  To other locations on the compound?  Without defining what else is connected by the link, it is not clear what is intended to be encompassed by the claimed structure where any of Y1-Y4 is a direct linkage.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0126195.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The ‘195 publication teaches compounds of the formula 
    PNG
    media_image2.png
    225
    420
    media_image2.png
    Greyscale
 and more particularly, the polycyclic compounds have the formula 
    PNG
    media_image3.png
    225
    403
    media_image3.png
    Greyscale
(paragraph [0014]).  The prior art teaches a number of examples which anticipate the claimed formula, and the instantly elected species (compound 74 in claim 23) is taught as compound 3 in the prior art (page 9).  Additional anticipatory compounds, such as 1-29, 52-62 and 71-82 are also disclosed by the art, many of which are also specifically claimed in instant claim 23 (prior art compound 55 for example, is identical to claimed compound 3 in claims 23).  Since the prior art teaches all required limitations of the elected species of compound, and additional anticipatory compounds as noted above, the claims are anticipated.


Claim(s) 15-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/242165.
The ‘165 publication teaches polycyclic aromatic compounds of the formula 
    PNG
    media_image4.png
    147
    271
    media_image4.png
    Greyscale
(paragraph [082]).  The prior art teaches a number of examples which anticipate the claimed formula, and the instantly elected species (compound 74 in claim 23) is taught as compound 66 in the prior art (
    PNG
    media_image5.png
    118
    170
    media_image5.png
    Greyscale
, paragraph [170]).  Since the prior art teaches all required limitations of the elected species of compound, the claims are anticipated.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/926,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap with and are anticipated by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The copending claims are drawn to a polycyclic compound of the formula
    PNG
    media_image6.png
    267
    461
    media_image6.png
    Greyscale
and a device comprising the compound. Dependent claim 19 further limits the compounds of the reference application, with claim 20 reciting specific examples of compounds which anticipate those of the instant claims. As one example, the instantly elected species is recited as compound 3 in copending claim 20. Since the copending claims of the reference application anticipate the instantly claimed invention, a double patenting rejection is appropriate.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699